Citation Nr: 0024784	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the right 5th metacarpal.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from March 1986 to 
September 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO) which granted service connection for residuals of 
fracture of the right 5th metacarpal and assigned an initial 
zero percent rating, effective March 9, 1998, the date of 
receipt of the veteran's claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

It is noted that, in connection with his current appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Member of the Board at the RO.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 
applicable law, when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (1999).  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Generally, a veteran's assertion that a service-connected 
disability has increased in severity serves to render a claim 
for an increased rating for that disability well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, the veteran is technically not seeking an increased 
rating, since his appeal arises from the original assignment 
of a disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

Since the veteran has submitted a well-grounded claim, the VA 
has a duty to assist in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the duty to assist includes conducting a 
thorough, contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

The record reveals that the veteran has never been afforded a 
VA medical examination for compensation purposes since his 
separation from service.  In fact, the most recent medical 
evidence of record is the veteran's service medical records.  
Consequently, a remand is necessary to obtain a VA 
examination report which contains specific findings regarding 
the veteran's disability in relation to the pertinent 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit records from medical care 
providers who have treated him since his 
separation from service for residuals of 
a fracture of the right 5th metacarpal.  
After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records identified by the veteran 
for association with the claims folder.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded VA 
medical examination to determine the 
current severity of the residuals of a 
fracture of the right 5th metacarpal.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination of the veteran.  The 
examination should include any diagnostic 
tests or X-ray studies deemed necessary 
by the examiner for an accurate 
assessment of the veteran's disability.  
After examining the veteran and reviewing 
the results of any tests or studies, the 
examiner should identify all residuals of 
the veteran's fracture of the right 5th 
metacarpal and comment on the severity of 
those residuals.  He or she should also 
assess whether the veteran's disability 
is manifested by arthritis or ankylosis, 
or is productive of limitation of 
functional ability due to pain, loss of 
motion due to weakened movement, excess 
fatigability, or incoordination.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Then, the RO should review the claim.  If the benefit sought 
on appeal is not granted, the veteran and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further consideration.  The veteran 
has the right to submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


